Exhibit 10.68

EXECUTIVE EMPLOYMENT

AGREEMENT BY AND BETWEEN

HORIZON PHARMA, INC., HORIZON PHARMA USA, INC. AND

MICHAEL DESJARDIN

This Executive Employment Agreement (hereinafter referred to as the
“Agreement”), is entered into by and between Horizon Pharma, Inc., a Delaware
corporation, and its wholly owned subsidiary, Horizon Pharma USA, Inc., a
Delaware corporation, each having a principal place of business at 150 S.
Saunders Road, Lake Forest, IL 60045 (hereinafter referred to together as the
“Company”) and Michael DesJardin (hereinafter referred as to the “Executive”).
The terms of this Agreement shall be effective commencing February 16, 2017 (the
“Effective Date”). Certain capitalized terms used in this Agreement have the
meanings as set forth in Section 4.5.

RECITALS

WHEREAS, the Executive previously entered into: (i) an employment offer letter
agreement with Raptor Pharmaceuticals Corp. (“Raptor”) on February 17, 2015,
(ii) a Change in Control Severance Agreement with Raptor, and (iii) a Retention
Agreement with the Company dated January 13, 2017 (the “Retention Agreement”)
(collectively, the “Prior Agreement”);

WHEREAS, the Company’s parent entity, Horizon Pharma Public Limited Company
(“Horizon plc”) acquired Raptor on October 25, 2016, and Raptor became a wholly
owned subsidiary of Horizon plc;

WHEREAS, on December 12, 2016, Executive’s employment was transferred from
Raptor to the Company;

WHEREAS, the Company desires assurance of the continued association and services
of the Executive in order to continue to retain the Executive’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage the Executive’s services on the terms and conditions set forth in this
Agreement, which as of the Effective Date shall replace and supersede in its
entirety the terms of the Prior Agreement; and

WHEREAS, Executive desires to be in the continued employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in (i) this Agreement, and (ii) the letter agreement by and between the
Executive and Raptor dated October 13, 2016 (the “Transition Services
Agreement”) which will continue in full force and effect following the Effective
Date.

AGREEMENT

 

1. Employment.

1.1    Term. The Company hereby agrees to continue to employ the Executive, and
the Executive hereby accepts continued employment by the Company, upon the terms
and

 

1



--------------------------------------------------------------------------------

conditions set forth in this Agreement. Executive’s employment shall be governed
under the terms set forth in this Agreement beginning on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (hereinafter
referred to as the “Term”).

1.2    Title. From and after the Effective Date the Executive will have the
title of Executive Vice President, Technical Operations (such position held by
Executive during such period is hereinafter referred to as “EVP TO”) and
Executive shall continue to serve in such other capacity or capacities
commensurate with his position as EVP TO as the President and CEO of the Company
may from time to time prescribe.

1.3    Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
shall have the authority and responsibilities which are generally associated
with the position of EVP TO including being responsible for the Company’s
technical operations. The Executive shall report to the President and CEO.

1.4    Policies and Practices. The employment relationship between the parties
shall be governed by this Agreement and the policies and practices established
by the Company and the Board of Directors (hereinafter referred to as the
“Board”). In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.

1.5    Location. The Executive shall perform the services the Executive is
required to perform pursuant to this Agreement in Novato California. The Company
may from time to time require the Executive to travel temporarily to other
locations outside of the Novato California area in connection with the Company’s
business.

 

2. Loyalty of Executive.

2.1    Loyalty. During the Executive’s employment by the Company, the Executive
shall devote the Executive’s business energies, interest, abilities and
productive time to the proper and efficient performance of Executive’s duties
under this Agreement. Subject to the prior written consent of the President and
CEO, the Executive is permitted to serve on the board of directors of one other
company, so long as the other company does not compete with the Company.

2.2    Exclusive Employment. Except with the prior written consent of the Chief
Executive Officer, Executive shall not, during the term of this Agreement,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in any civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of his duties hereunder or present a
conflict of interest with the Company.

2.3    Agreement not to Participate in Company’s Competitors. During the Term of
this Agreement, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by Executive
to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise or in any company, person or entity that is, directly or
indirectly, in competition with the business of the Company or any of its

 

2



--------------------------------------------------------------------------------

affiliates. Notwithstanding the foregoing, Executive may invest and/or maintain
investments in any public or private entity up to an amount of 2% of an entity’s
fully diluted shares and on a passive basis.

 

3. Compensation to Executive.

3.1    Base Salary. The Company shall pay the Executive a base salary at the
initial annualized rate of four hundred twenty five thousand dollars ($425,000)
per year, subject to standard deductions and withholdings, or such higher rate
as may be determined from time to time by the Board or the compensation
committee thereof (hereinafter referred to as the “Base Salary”). Such Base
Salary shall be paid in accordance with the Company’s standard payroll practice.
Payments of salary installments shall be made no less frequently than once per
month. Executive’s Base Salary will be reviewed annually and Executive shall be
eligible to receive a salary increase (but not decrease) annually in an amount
to be determined by the Board or the compensation committee thereof in its sole
and exclusive discretion. Once increased, the new salary shall become the Base
Salary for purposes of this Agreement and shall not be reduced without the
Executive’s written consent. Any material reduction in the Base Salary of the
Executive, without his written consent, may be deemed Good Reason as set forth
in and subject to Section 4.5.2 of this Agreement.

3.2    Discretionary Bonus. Executive’s eligibility to receive a bonus for the
2016 calendar year will continue to be governed by the terms of Transition
Services Agreement. Provided the Executive meets the conditions stated in this
Section 3.2, commencing with the 2017 calendar year the Executive shall be
eligible for an annual discretionary bonus (hereinafter referred to as the
“Bonus”) with a target amount of fifty percent (50%) of the Executive’s Base
Salary, subject to standard deductions and withholdings, based on the Board’s
determination, in good faith, and based upon the Executive’s individual
achievement and company performance objectives as set by the Board or the
compensation committee thereof, of whether the Executive has met such
performance milestones as are established for the Executive by the Board or the
compensation committee thereof, in good faith, in consultation with the
Executive (hereinafter referred to as the “Performance Milestones”). The
Performance Milestones will be based on certain factors including, but not
limited to, the Executive’s performance and the Company’s financial performance.
The Executive’s Bonus target will be reviewed annually and may be adjusted by
the Board or the compensation committee thereof in its discretion, provided
however, that the Bonus target may only be materially reduced upon Executive’s
written consent. The Executive must be employed on the date the Bonus is awarded
to be eligible for the Bonus, subject to the termination provisions thereof. The
Bonus shall be paid during the calendar year following the performance calendar
year.

3.3    Retention Bonuses.

3.3.1    Transition Service Agreement Retention Bonus. Executive shall continue
to be eligible to earn a retention bonus on the terms set forth in the
Transition Services Agreement.

3.3.2    Additional Retention Bonus. Executive is eligible to earn an additional
one-time retention bonus in the aggregate amount of $630,000 (the “Additional
Retention

 

3



--------------------------------------------------------------------------------

Bonus”), less applicable taxes and withholdings. In order to earn the Additional
Retention Bonus, Executive must remain employed by the Company or any other
Affiliate (together, the “Horizon Employer”) regularly working at least 30 hours
per week and in good performance standing for the period from March 31, 2017
through and including November 1, 2017 (the “Earn Date”). The period from
March 31, 2017 through and including the Earn Date is the “Additional Retention
Bonus Period.” If earned, the Additional Retention Bonus will be paid in a lump
sum by the Company or its Affiliate, less applicable taxes and withholdings, on
the first administratively practicable payroll pay date after the Earn Date.

3.3.3    Effect of Qualifying Termination. If during the Additional Retention
Bonus Period, the Horizon Employer terminates Executive’s employment without
Cause, or Executive’s employment with the Horizon Employer is terminated due to
Executive’s death or Complete Disability, Executive will be eligible for the
following benefits, subject to Executive’s satisfaction of the additional
conditions specified below:

(i)    If the Horizon Employer terminates Executive’s employment without Cause
during the Additional Retention Bonus Period, Executive will be eligible for the
full amount of the Additional Retention Bonus.

(ii)    If Executive’s employment with the Horizon Employer is terminated due to
Executive’s death or Complete Disability during the Additional Retention Bonus
Period, Executive will be eligible for a pro-rata portion of the Additional
Retention Bonus, with such pro-rata portion determined by dividing the number of
days Executive was actually employed by the Horizon Employer during the
Additional Retention Bonus Period by the total number of days in the Additional
Retention Bonus Period (the “Pro-Rata Additional Retention Bonus”).

For the avoidance of doubt, if prior to expiration of the Additional Retention
Bonus Period: (i) Executive provides notice of employment resignation, or
actually severs the employment relationship by resignation (for any reason,
including due to retirement or resignation for Good Reason), or (ii) the Horizon
Employer terminates Executive’s employment for Cause; then Executive will not be
eligible for and will not earn the full Additional Retention Bonus or any
Pro-Rata Additional Retention Bonus. Under no circumstances will Executive be
eligible to receive both the full Additional Retention Bonus and a Pro-Rata
Additional Retention Bonus.

3.3.4    Additional Conditions to Earn Additional Retention Bonus.
Notwithstanding the foregoing, in order to earn the full Additional Retention
Bonus or Pro-Rata Additional Retention Bonus in connection with any employment
termination, Executive (or Executive’s estate or legal guardian, if applicable)
must execute and deliver to Horizon the Release, and such Release must become
effective in accordance with its terms, but in no event later than sixty
(60) days following the employment termination date. If earned, such bonus
payment will be paid in a lump sum by the Horizon Employer or its Affiliate,
less applicable taxes and withholdings, on the first administratively
practicable payroll pay date after the Release becomes effective.

 

4



--------------------------------------------------------------------------------

3.4    Equity Awards.

3.4.1    Prior Equity Grants. All Company equity awards granted to Executive
prior to the Effective Date shall continue in effect from and following the
Effective Date in accordance with their existing terms.

3.4.2    New Equity Grants. Subject to Executive’s timely acceptance and
execution of this Agreement, on February 21, 2017 Executive was granted the
following equity awards pursuant to and subject to the terms of the Horizon
Pharma plc 2014 Equity Incentive Plan (“2014 Equity Incentive Plan”) and its
form of stock option and restricted stock unit award agreements, in the forms
provided to Executive concurrently with this Agreement (collectively the “Equity
Plan Documents”) and compliance with applicable securities laws:

(i)    Option. A stock option to purchase up to 17,824 ordinary shares of
Horizon plc (the “Option”). The Option has an exercise price equal to the fair
market value of Horizon plc’s ordinary shares on the applicable date of grant,
which is February 21, 2017. The Option will be an incentive stock option to the
maximum extent permitted by applicable tax laws. Any portion of the Option that
does not qualify as an incentive stock option will be a nonstatutory stock
option. Subject to Executive’s continued provision of services to the Company
through the applicable vesting dates, the Option shall vest as follows: 25% of
the total number of shares subject to the Option shall vest on the first
anniversary of the date of grant (the “Vesting Commencement Date”) and 1/36 of
the remaining number of shares subject to the Option shall vest on each monthly
anniversary thereafter so that the Option would fully vest on the four (4) year
anniversary of the Vesting Commencement Date subject to Executive’s continued
services with the Company through such date.

(ii)    Restricted Stock Unit Award. A restricted stock unit award in respect of
8,726 ordinary shares of Horizon plc (the “RSU Award”). Subject to Executive’s
continued provision of services to the Company through the applicable vesting
dates, the RSU Award shall vest as follows: 25% of the total number of units
subject to the RSU Award shall vest on the first anniversary of the Vesting
Commencement Date, and thereafter 25% of the total number of units subject to
the RSU Award shall vest on each anniversary thereafter, so that the RSU Award
would fully vest on the fourth anniversary of the Vesting Commencement Date,
subject to Executive’s continued services with the Company through such date.

3.5    Legal Review. Upon the Executive’s submission of appropriate itemized
proof and verification of reasonable and customary legal fees incurred by the
Executive in obtaining legal advice associated with the review, preparation,
approval, and execution of this Agreement, the Company shall pay for up to
$10,000.00 of such legal fees subject to receipt of appropriate proof and
verification of such legal fees no later than sixty (60) days of receipt of an
invoice for legal services from the Executive and/or his attorneys. To be
eligible for reimbursement, the invoice must be submitted no later than ninety
(90) days after the legal fees are incurred.

3.6    Changes to Compensation. The Executive’s compensation may be changed from
time to time by mutual agreement of the Executive and the Company. In the event
that the Executive’s base salary is materially decreased without his written
consent, said decrease will be Good Reason for the Executive to terminate the
Agreement as set forth in and subject to Section 4.5.2 of this Agreement.

 

5



--------------------------------------------------------------------------------

3.7    Taxes. All amounts paid under this Agreement to the Executive by the
Company will be paid less applicable tax withholdings and any other withholdings
required by law or authorized by the Executive.

3.8    Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s executives or key management
employees, provided, however, that the Executive shall be entitled to at least
four (4) weeks of paid vacation annually.

 

4. Termination.

4.1    Termination by the Company. The Executive’s employment with the Company
may be terminated only under the following conditions:

4.1.1    Termination for Death or Disability. The Executive’s employment with
the Company shall terminate effective upon the date of the Executive’s death or
“Complete Disability” (as defined in Section 4.5.1), provided, however, that
this Section 4.1.1 shall in no way limit the Company’s obligations to provide
such reasonable accommodations to the Executive and/or his heirs as may be
required by law.

4.1.2    Termination by the Company For Cause. The Company may terminate the
Executive’s employment under this Agreement for “Cause” (as defined in
Section 4.5.3) by delivery of written notice to the Executive specifying the
Cause or Causes relied upon for such termination, provided that such notice is
delivered within two (2) months following the occurrence or discovery of any
event or events constituting “Cause”. Any notice of termination given pursuant
to this Section 4.1.2 shall effect termination as of the date of the notice or
such date as specified in the notice. The Executive shall have the right to
appear before the CEO before any termination for Cause becomes effective and
binding upon the Executive.

4.1.3    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment under this Agreement at any time and for any reason or no
reason subject to the requirements set out in Section 4.4 of this Agreement.
Such termination shall be effective on the date the Executive is so informed or
as otherwise specified by the Company, pursuant to notice requirements set forth
in Section 6 of this Agreement.

4.2    Termination By The Executive. The Executive may terminate his employment
with the Company at any time and for any reason or no reason, including, but not
limited, to the following conditions:

4.2.1    Good Reason. The Executive may terminate his employment under this
Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery of
written notice to the Company specifying the Good Reason relied upon by the
Executive for such termination in accordance with the requirements of such
section.

4.2.2    Without Good Reason. The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon thirty (30) days written
notice to the Company.

 

6



--------------------------------------------------------------------------------

4.3    Termination by Mutual Agreement of the Parties. The Executive’s
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the parties. Any such termination of employment
shall have the consequences specified in such mutual agreement.

4.4    Compensation to Executive Upon Termination. In connection with any
termination of the Executive’s employment for any reason, the Executive or the
Executive’s estate, as applicable, shall be entitled to any amounts payable to
the Executive or the Executive’s beneficiaries subject to and accordance with
the terms of the Company’s employee welfare benefit plans or policies (excluding
any severance pay).

4.4.1    Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Company shall pay to Executive, and/or Executive’s heirs, all earned but unpaid
Base Salary, any earned but unpaid discretionary bonuses for any prior period at
such time as bonuses would have been paid if the Executive remained employed,
all accrued but unpaid business expenses, and all accrued but unused vacation
time earned through the date of termination at the rate in effect at the time of
termination (hereinafter referred to as the “Accrued Amounts”), less standard
deductions and withholdings. The Executive shall also be eligible to receive a
pro-rated bonus for the year of termination, as determined by the Board or the
Compensation Committee of the Board based on actual performance and the period
of the year he was employed (hereinafter referred to as the “Pro-rata Bonus”),
less standard deductions and withholdings, to be paid as a lump sum within
thirty (30) days after the date of termination.

4.4.2    With Cause or Without Good Reason. If the Executive’s employment shall
be terminated by the Company for Cause, or if the Executive terminates
employment hereunder without Good Reason, the Company shall pay the Executive’s
Base Salary, accrued but unpaid business expenses and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, less standard deductions and withholdings.

4.4.3    Without Cause or For Good Reason.

(i)    Not in Connection With a Change in Control. If the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, and Section 4.4.3(ii) below does not apply, the Company shall
pay the Accrued Amounts subject to standard deductions and withholdings, to be
paid as a lump sum no later than thirty (30) days after the date of termination.
In addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company an executed (the “Release”) within the
applicable time period set forth therein, but in no event later than forty-five
days following termination of employment and permitting such Release to become
effective in accordance with its terms (the “Release Effective Date”), and
subject to Executive entering into no later than the Release Effective Date a
non-competition agreement to be effective during the Severance Period (as
defined below), substantially similar to Section 2.3, and continuing to abide by
its terms during the Severance Period, the Executive shall be entitled to:

 

7



--------------------------------------------------------------------------------

(a)    the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of twelve (12) months
following the date of termination (hereinafter referred to as the “Severance
Period”), less standard deductions and withholdings, to be paid during the
Severance Period according to the Company’s regular payroll practices, subject
to any delay in payment required by Section 4.6 in connection with the Release
Effective Date; and

(b)    in the event the Executive timely elects continued coverage under COBRA,
the Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination up until the earlier of either (i) the last day of the Severance
Period or, (ii) the date on which the Executive begins full-time employment with
another company or business entity which offers comparable health insurance
coverage to the Executive (such period, the “COBRA Payment Period”).
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether the Executive or his qualifying
family members elect COBRA continuation coverage (the “Health Care Benefit
Payment”). The Health Care Benefit Payment shall be paid in monthly or bi-weekly
installments on the same schedule that the COBRA premiums would otherwise have
been paid to the insurer. The Health Care Benefit Payment shall be equal to the
amount that the Company otherwise would have paid for COBRA insurance premiums
(which amount shall be calculated based on the premium for the first month of
coverage), and shall be paid until the expiration of the COBRA Payment Period.

(ii)    In Connection With a Change in Control. If the Company (or its
successor) terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason within the period commencing ninety
(90) days immediately prior to a Change in Control of the Company and ending
eighteen (18) months immediately following a Change in Control of the Company
(as defined in Section 4.5.4 of this Agreement), the Executive shall receive the
Accrued Amounts subject to standard deductions and withholdings, to be paid as a
lump sum no later than thirty (30) days after the date of termination. In
addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company (or its successor) an executed Release
within the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment and permitting such Release
to become effective in accordance with its terms, and subject to Executive
entering into no later than the Release Effective Date a non-competition
agreement to be effective during the Severance Period, substantially similar to
Section 2.3, and continuing to abide by its terms during the Severance Period,
then in lieu of (and not additional to) the benefits provided pursuant to
Section 4.4.3(i) above, the Executive shall be entitled to:

(a)    the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid during the Severance Period, less standard
deductions and withholdings, to be paid during the Severance Period according to
the Company’s regular payroll practices, subject to any delay in payment
required by Section 4.6 in connection with the Release Effective Date;

 

8



--------------------------------------------------------------------------------

(b)    Executive’s target Bonus in effect at the time of termination, or if
none, the last target Bonus in effect for Executive, less standard deductions
and withholdings, to be paid in a lump sum within ten (10) days following the
later of (i) the Release Effective Date, or (ii) the effective date of the
Change in Control; and

(c)    in the event the Executive timely elects continued coverage under COBRA,
the Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination until the expiration of the COBRA Payment Period. Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that the
Company cannot provide the COBRA premium benefits without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof pay Executive the Health Care Benefit Payment, which payment shall
be made regardless of whether the Executive or his qualifying family members
elect COBRA continuation coverage. The Health Care Benefit Payment shall be paid
in monthly or bi-weekly installments on the same schedule that the COBRA
premiums would otherwise have been paid to the insurer. The Health Care Benefit
Payment shall be equal to the amount that the Company otherwise would have paid
for COBRA insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the COBRA Payment Period.

(iii)    No Duplication of Benefits. For the avoidance of doubt, in no event
will Executive be entitled to benefits under Section 4.4.3(i) and
Section 4.4.3(ii). If Executive commences to receive benefits under
Section 4.4.3(i) due to a qualifying termination prior to a Change in Control
and thereafter becomes entitled to benefits under Section 4.4.3(ii), any
benefits previously provided to Executive under Section 4.4.3(i) shall offset
the benefits to be provided to Executive under Section 4.4.3(ii) and shall be
deemed to have been provided to Executive pursuant to Section 4.4.3(ii).

4.4.4    Equity Award Acceleration.

(i)    In Connection With a Change in Control. In the event that the Executive’s
employment is terminated without Cause or for Good Reason within the ninety
(90) days immediately preceding or during the eighteen (18) months immediately
following a Change in Control of the Company (as defined in Section 4.5.4 of
this Agreement), the vesting of the Option, the RSU Award and any other
time-based vesting Company equity awards granted to Executive shall be fully
accelerated such that on the effective date of such termination (or, if later,
the date of the Change in Control) one hundred percent (100%) of the equity
award shares granted to Executive prior to such termination shall be fully
vested and immediately exercisable, if applicable, by the Executive.

 

9



--------------------------------------------------------------------------------

(ii)    Release and Waiver. Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.

4.5    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

4.5.1    Affiliate. “Affiliates” means Horizon Pharma plc and each of its
majority owned subsidiaries and “Affiliate” means any of the Affiliates.

4.5.2    Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(i)    the Executive’s gross negligence or willful failure to substantially
perform his duties and responsibilities to the Company or willful and deliberate
violation of a Company policy;

(ii)    the Executive’s conviction of a felony or the Executive’s commission of
any act of fraud, embezzlement or dishonesty against the Company or involving
moral turpitude that is likely to inflict or has inflicted material injury on
the business of the Company, to be determined by the sole discretion of the
Company;

(iii)    the Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party that the
Executive owes an obligation of nondisclosure as a result of the Executive’s
relationship with the Company; and

(iv)    the Executive’s willful and deliberate breach of the obligations under
this Agreement that causes material injury to the business of the Company.

4.5.3    Change in Control. For purposes of this Agreement, “Change in Control”
means: (i) a sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving entity
and in which the holders of the Company’s outstanding voting stock immediately
prior to such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which the Company is the surviving entity but the shares of Common
Stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities of the
surviving entity’s parent, cash or otherwise, and in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the Company or, where the Company is a
wholly-owned subsidiary of another entity, the Company’s parent; or (iv) an
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or subsidiary of the
Company or other entity controlled by the Company) of the beneficial ownership
of securities of

 

10



--------------------------------------------------------------------------------

the Company representing at least seventy-five percent (75%) of the combined
voting power entitled to vote in the election of Directors; provided, however,
that nothing in this paragraph shall apply to a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

4.5.4    Complete Disability. “Complete Disability” shall mean the inability of
the Executive to perform the Executive’s duties under this Agreement, whether
with or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the term “Complete
Disability” shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement, whether with or without reasonable accommodation,
by reason of any incapacity, physical or mental, which the Board, based upon
medical advice or an opinion provided by a licensed physician, determines to
have incapacitated the Executive from satisfactorily performing all of the
Executive’s usual services for the Company, with or without reasonable
accommodation, for a period of at least one hundred eighty (180) days during any
twelve (12) month period that need not be consecutive.

4.5.5    Good Reason. “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:

(i)    a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

(ii)    the relocation of the Executive’s primary work location to a point more
than fifty (50) miles from the Executive’s current work location set forth in
Section 1.5 that requires a material increase in Executive’s one-way driving
distance;

(iii)    a material reduction by the Company of the Executive’s base salary or
annual target Bonus opportunity, without the written consent of the Executive,
as initially set forth herein or as the same may be increased from time to time
pursuant to this Agreement; and

(iv)    a material breach by the Company of Section 1.2 of this Agreement.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that he considers to constitute Good Reason
describing the condition and the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (ii) the
Executive terminates employment within thirty (30) days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.

 

11



--------------------------------------------------------------------------------

4.5.6    Release. “Release” means a waiver and release of claims in a form
acceptable to the Company and substantially as attached hereto as EXHIBIT A.

4.6    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”),
unless the Company reasonably determines that such amounts may be provided to
Executive without causing Executive to incur the additional 20% tax under
Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive’s Separation From Service, or (ii) the
date of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Severance
Benefit payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, the Company’s standard form of release of claims in favor of the
Company (attached to this Agreement as Exhibit A) (the “Release”) and permits
the release of claims contained therein to become effective in accordance with
its terms (such latest permitted date, the “Release Deadline”). If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which Executive separates from service, the
Release will not be deemed effective any earlier than the Release Deadline.
Notwithstanding any

 

12



--------------------------------------------------------------------------------

other payment schedule set forth in this Agreement, none of the Severance
Benefits will be paid or otherwise delivered prior to the effective date (or
deemed effective date) of the Release. Except to the extent that payments may be
delayed until the Specified Employee Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll pay day following the
effective date of the Release, the Company will pay Executive the Severance
Benefits Executive would otherwise have received under the Agreement on or prior
to such date but for the delay in payment related to the effectiveness of the
Release, with the balance of the Severance Benefits being paid as originally
scheduled.

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

4.7    Application of Internal Revenue Code Section 280G. If any payment or
benefit Executive would receive pursuant to a Change in Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

 

13



--------------------------------------------------------------------------------

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.

4.8    Indemnification Agreements. Concurrently with the execution of this
Agreement, the Company and the Executive shall enter into indemnification
agreements, copies of which are attached hereto as Exhibit B-1 and Exhibit B-2.

4.9    Confidential Information and Invention Assignment Agreement. Concurrently
with the execution of this Agreement, Executive shall enter into Company’s
Confidential Information and Invention Assignment Agreement, a copy of which is
attached as Exhibit C.

4.10    Arbitration Agreement. Concurrently with the execution of this Agreement
and in consideration for the benefits provided hereunder, Executive shall enter
into Company’s Arbitration Agreement, a copy of which is attached as Exhibit D.

4.11    Insider Trading Policy; Window Period Policy. Executive hereby
acknowledges that Executive has received and read a copy of the Horizon Pharma
plc Insider Trading Policy and Horizon Pharma plc Window Period Policy (the
“Trading and Window Period Policies”). Executive agrees to comply with the
specific requirements of the Trading and Window Period Policies in all respects
during Executive’s employment or other service relationship with the Company
and/or an Affiliate. Executive understands that the Trading and Window Period
Policies constitutes a material term of Executive’s employment or other service
relationship with the Company and/or an Affiliate and that Executive’s failure
to comply in all respects with the Trading and Window Period Policies is a basis
for termination for Cause.

4.12    No Mitigation or Offset. The Executive shall not be required to seek or
accept other employment, or otherwise to mitigate damages, as a condition to
receipt of the Severance Benefits, and the Severance Benefits shall not be
offset by any amounts received by the Executive from any other source, except to
the extent that the Executive’s rights to the benefits described in Sections
4.4.3(i)(b) or 4.4.3(ii)(c), as applicable, are terminated by reason of the
Executive obtaining full-time employment with another company or business entity
which offers comparable health insurance coverage.

 

5. Assignment and Binding Effect.

This Agreement shall be binding upon the Executive and the Company and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives, provided
that the Agreement may only be assigned to an acquirer of all or substantially
all of the Company’s assets. Any such successor of the Company will be deemed
substituted for the

 

14



--------------------------------------------------------------------------------

Company under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.

 

6. Notice.

For the purposes of this Agreement, notices, demands, and all other forms of
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, or by
confirmed facsimile, addressed as set forth below, or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of address shall be effective only upon receipt, as follows:

If to the Company:

Horizon Pharma, Inc.

150 S. Saunders Road

Lake Forest, IL 60045

Attention: Timothy P. Walbert, Chairman, President & CEO

Fax: 847-572-1372

If to the Executive:

Michael DesJardin

1520 Valencia Road

Aptos, CA 95003

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or five (5) days after its deposit in
the United States mail as specified above. Either party may change its address
for notices by giving written notice to the other party in the manner specified
in this section.

 

7. Choice of Law.

This Agreement shall be governed by the laws of the State of California, without
regard to any conflicts of law principals thereof that would call for the
application of the laws of any other jurisdiction.

 

8. Integration.

This Agreement, including Exhibit A, Exhibit B-1, Exhibit B-2, Exhibit C,
Exhibit D, the Trading and Window Period Policies, the Equity Plan Documents,
and the Transition Services Agreement contains the complete, final and exclusive
agreement of the parties relating to the terms and conditions of the Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the parties, including but not limited to the Prior Agreement. By
executing this Agreement, Executive hereby agrees that Executive’s Prior

 

15



--------------------------------------------------------------------------------

Agreement is terminated and superseded in its entirety by this Agreement as of
the Effective Date and that Executive waives any right that Executive may have
and/or is not entitled to severance benefits under the Prior Agreement.

 

9. Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

 

10. Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

11. Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the parties’ intention with respect to the invalid,
unenforceable, or illegal term or provision.

 

12. Interpretation; Construction.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted and negotiated by legal counsel representing the Company and the
Executive. The parties acknowledge that each party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

13. Execution by Facsimile Signatures and in Counterparts.

The parties agree that facsimile signatures shall have the same force and effect
as original signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14. Survival.

The provisions of this Agreement, and of all other agreements referenced herein,
shall survive the termination of this Agreement, and of the Executive’s
employment by the Company for any reason, to the extent necessary to enable the
parties to enforce their respective rights hereunder.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the parties have signed this Agreement on the date first
written above.

COMPANY:

HORIZON PHARMA, INC.

HORIZON PHARMA USA, INC.

By:

Title: Chairman, President & CEO

Print Name: Timothy P. Walbert

 

/s/ Timothy Walbert

Signature:

As authorized agent of the Company

March 16, 2017

Date

 

EXECUTIVE: Michael DesJardin

/s/ Michael DesJardin

Michael DesJardin, individually

March 16, 2017

Date



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 3 of
the Executive Employment Agreement dated February 16, 2017, (the “Employment
Agreement”), to which this form is attached, I, Michael DesJardin, hereby
furnish Horizon Pharma, Inc. and Horizon Pharma USA, Inc. (together the
“Company”), with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the California Labor Code (as amended), the
California Family Rights Act, and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, this Release and Waiver, shall not
release or waive my rights: to indemnification under the articles and bylaws of
the Company, any and all indemnification agreements, or applicable law; to
payments under Section 4 of the Employment Agreement; under any provision of the
Employment Agreement that survives the termination of that agreement; under any
applicable workers’ compensation statute; under any option, restricted share or
other agreement concerning any equity interest in the Company; as a shareholder
of the Company or any other right that is not waivable under applicable law.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release



--------------------------------------------------------------------------------

and waiver granted herein does not relate to claims under the ADEA which may
arise after this Release and Waiver is executed; (b) I should consult with an
attorney prior to executing this Release and Waiver; and (c) I have twenty-one
(21) days from the date of termination of my employment with the Company in
which to consider this Release and Waiver (although I may choose voluntarily to
execute this Release and Waiver earlier); (d) I have seven (7) days following
the execution of this Release and Waiver to revoke my consent to this Release
and Waiver; and (e) this Release and Waiver shall not be effective until the
seven (7) day revocation period has expired unexercised. If I am less than 40
years of age upon execution of this Release and Waiver, I acknowledge that I
have the right to consult with an attorney prior to executing this Release and
Waiver (although I may choose voluntarily not to do so); and (c) I have five
(5) days from the date of termination of my employment with the Company in which
to consider this Release and Waiver (although I may choose voluntarily to
execute this Release and Waiver earlier).

I acknowledge my continuing obligations under my Confidential Information and
Inventions Agreement dated March 15, 2017. Pursuant to the Confidential
Information and Inventions Agreement I understand that among other things, I
must not use or disclose any confidential or proprietary information of the
Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control. I understand and agree that my right to the payments
and other benefits I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with my
Confidential Information and Inventions Agreement.

This Release and Waiver, including my Confidential Information and Inventions
Agreement dated March 15, 2017, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

Date: March 16, 2017

 

By:

 

/s/ Michael DesJardin

 

Michael DesJardin